Petitioner was taken into custody under a warrant issued upon a complaint filed in the police court of the city of Los Angeles, charging that he, on the seventh day of April, A.D. 1903, in said city, "did willfully and unlawfully conduct, manage, and carry on the business of a wholesale liquor dealer without first having procured a license from the city of Los Angeles so to do, . . . contrary to the forms of the ordinances and resolutions adopted and approved by the municipal authorities of said city." Having been brought before said police court under said warrant, he was committed to the custody of the chief of police of said city pending further proceedings in the case, and being now detained by said chief of police under said warrant and commitment, seeks his discharge on habeas corpus.
The ordinance of the city of Los Angeles upon which the prosecution is based is entitled: "An ordinance providing for licensing and regulating the carrying on of certain professions, trades, callings, and occupations carried on within the limits of the city of Los Angeles," and was enacted February 28, 1903. It is devoid of regulating provisions, being devoted entirely to the imposition of a license-tax upon various trades and occupations and the collection thereof. It imposes a license-tax upon a great majority of callings and occupations, and in several instances the amount of tax is based upon the amount of business transacted. It includes numerous callings which are in no degree subject to regulation. By its terms, a license-tax of sixty dollars per month is imposed on every person, firm, or corporation conducting, managing, or carrying on the business of a wholesale liquor dealer, and a wholesale liquor establishment is defined by the ordinance to be any place where spirituous, vinous, malt, or mixed intoxicating liquors are sold, served, or given away in quantities *Page 206 
of not less than one fifth of a gallon, and not to be drunk upon the premises.
Taking into consideration the absence of regulatory provisions, the amounts of the several taxes imposed, and the nature of many of the subjects of taxation named in the ordinance, including the particular business here involved, it is very clear that the license-tax upon the business alleged to be conducted by petitioner was imposed solely for the purpose of raising revenue. (See Town of Santa Monica v. Guidinger, 137 Cal. 658.) This does not appear to be questioned by the respondent.
It is also clear, under the decisions of this court, that the freeholders' charter of the city, which was approved by the legislature in 1889, must be construed as conferring upon the municipality the authority to license all occupations and callings carried on within the city, for the purpose of revenue, as well as regulation. (Charter, sec. 2, subd. 13; Stats. 1889, p. 456.) The case, in this respect, is not distinguishable to petitioner's advantage from that of Ex parte Frank, 52 Cal. 606,1
and that of City of San Jose v. San Jose etc. R.R. Co., 53 Cal. 475
(480), wherein substantially similar charter provisions were construed. Subdivision 13 of section 2 of the Los Angeles charter, taken as a whole, clearly contemplates the collection of revenue licenses. It must also be remembered that at the time of the adoption of said charter, municipal corporations and counties were allowed to license for revenue. The ordinance in question was enacted by the mayor and council of Los Angeles in the exercise of the power to license for revenue, conferred by the city charter, and we see no reason to question its validity, if the power of the municipality to license for revenue purposes has not been taken away by the legislature of the state. The state legislature in 1901 added a new section to the Political Code, providing that "Boards of supervisors of the counties of the state, and the legislative bodies of the incorporated cities and towns therein, shall, in the exercise of their police powers, andfor the purpose of regulation, as herein provided, and nototherwise, have power to license all and every kind of business not prohibited by law," etc. (Pol. Code, sec. 3366.) *Page 207 
The act adding this section to the Political Code has been held to be constitutional, and in a case wherein this court held that the section abrogated the power of county boards of supervisors to issue licenses for revenue purposes, speaking through Mr. Justice Garoutte, it said: "Every feature of this act of 1901 indicates a plain purpose upon the part of the legislature to restrict the licensing power of boards of supervisors and city councils to matters of regulation alone." (Ex parte Pfirrmann,134 Cal. 143, 148.) That the power of municipalities incorporated under the General Municipal Corporation Act to impose a license-tax for revenue was abrogated by such section 3366 was held in City of Sonora v. Curtin, 137 Cal. 583, and Town of SantaMonica v. Guidinger, 137 Cal. 658. Section 3366 of the Political Code, enacted in 1901, is unquestionably a general law, and operative so far as the legislature had the power to make it so, upon every county and municipality within the state. It is contended by respondent that the state legislature could not deprive a municipality, existing under a freeholders' charter, of the power conferred by such charter to impose a license-tax for revenue purposes. It is admitted that under the provisions of section 6 of article XI of the constitution, as amended in 1896,all cities and towns and charters thereof framed or adopted by authority of the constitution, are subject to and controlled by general laws, "except in municipal affairs." But it is contended that the collection of a license-tax for revenue is, under the provisions of the Los Angeles charter, a "municipal affair," and that, therefore, the charter provisions are paramount. This contention presents the real question in the case. Admittedly, the provisions of a charter framed under and in accordance with the provisions of section 8 of article XI of the constitution, and approved by the legislature as therein provided, are, by virtue of the amendment of 1896 to section 6 of article XI of the constitution, so far as "municipal affairs" are concerned, supreme and beyond the reach of legislative enactment.
It is contended at the outset by petitioner that this question was necessarily involved in the cases of City of Sonora v.Curtin, 137 Cal. 583, and Town of Santa Monica v. Guidinger,137 Cal. 658, as section 6 of article XI of the constitution *Page 208 
makes no distinction in this respect between cities and towns incorporated under the General Municipal Corporation Act and those operating under freeholders' charters. It is, however, manifest that there is a distinction between these two classes, and that the constitutional amendment of 1896 to such section in no wise affects cities and towns incorporated under the General Municipal Corporation Act. Such cities and towns were created under general laws, which general laws may at any time be altered, amended, or repealed by the legislature, and the amendment of 1896 has not in the slightest degree impaired the power of the legislature in this respect. The only limitation on the power of the legislature in regard to such cities and towns is, that it must not enact "special laws" in regard thereto. They have always been and still are subject to and controlled by general laws in municipal affairs. This distinction was recognized in Morton v. Broderick, 118 Cal. 474, where the court, through Mr. Justice Henshaw, after stating the reason for the amendment as follows: "It had been believed by the legislature and by the people that it would be wiser to relieve charters ofcities from the operation of general laws affecting municipal affairs, lest otherwise there would be danger of the charter provisions being entirely frittered away," said: "Under the constitutional amendment such acts" (speaking of an act held by the court to deal with municipal affairs), "now apply only to cities . . . which have organized under the general scheme embraced in the Municipal Corporation Act." The Sonora and Santa Monica cases did not, therefore, involve the question here presented.
The meaning of the term "municipal affairs," as these words are used in the constitutional amendment of 1896, has been considered in several decisions of this court. In discussing the effect of this amendment, this court has always recognized the reason that impelled its adoption. After much public discussion, and upon an exhaustive consideration of the question, it had been decided by this court that the legislature, prior to this amendment, had power, by general laws, to supersede, or take away, without the consent of the municipality, the powers conferred upon it by a special charter. (Thomason v. Ashworth, 73 Cal. 73; People v.Henshaw, *Page 209 76 Cal. 436; Davies v. Los Angeles, 86 Cal. 37.) These decisions had demonstrated that the power given by the constitution to cities to frame charters for their own government for the purpose, as was said in People v. Hoge, 55 Cal. 612, 618, of emancipating them from the authority and control formerly exercised over them by the legislature in municipal matters, were unavailing if such charters could at once be superseded by any general legislative enactment. Under these circumstances, the section of the constitution providing that all cities and towns and the charters thereof should be subject to and controlled by general laws was amended by the addition of the words "except in municipal affairs." Whatever conflict may be found in the opinions of this court as to the precise meaning of the term, it has always been conceded by all the justices that the object of the amendment was to secure to the municipality that had, under the provisions of the constitution, adopted a charter for its own government, the maintenance of its charter provisions in municipal matters, and to deprive the legislature of the power, by laws general in form, to interfere in the government and management of the municipality. It was enacted upon the principle, as stated by Mr. Justice Garoutte in Fragley v.Phelan, 126 Cal. 383, 387, "that the municipality itself knew better what it wanted and needed than did the state at large, and to give that municipality the exclusive privilege and right to enact direct legislation which would carry out and satisfy its wants and needs." The words used in the amendment are words of wide import, broad enough to include all powers appropriate for a municipality to possess and actually conferred upon it by the sovereign power. The collection of a license-tax for revenue purposes is a well-recognized exercise of the taxing power. (SeePeople v. Martin, 60 Cal. 153.) That the power of taxation is a power appropriate for a municipality to possess is too obvious to merit discussion. As was said by Mr. Justice Field in UnitedStates v. New Orleans, 98 U.S. 381, "A municipality without the power of taxation would be a body without life, incapable of acting, and serving no useful purpose." It was further said in that case that: "When such a corporation is created, the power of taxation is vested in it, as an essential attribute, for all the purposes *Page 210 
of its existence, unless its exercise be in express terms prohibited. For the accomplishment of these purposes, its authorities, however limited the corporation, must have power to raise money and control its expenditure." When the power to impose taxes is conferred upon a municipality to enable it to raise the money essential for the purposes for which it is created, that power necessarily becomes a municipal affair. As was said of other powers and duties in People v. Williamson,135 Cal. 415: "They are peculiarly for the inhabitants of the city, and not directly for the benefit of any one else." It is confined in operation to the city of Los Angeles, and affects none but its citizens and taxpayers and those doing business within its limits. Without it, the municipality cannot exist, and the municipality alone is directly concerned in its preservation. That taxation for municipal purposes, whether by assessments upon property or a tax upon business, is a purely municipal matter, is expressly recognized by section 10 of article XI of the constitution, which prohibits the legislature from imposing taxes upon municipal corporations, or the inhabitants or property thereof, for municipal purposes, and provides that the legislature may vest in the corporate authorities thereof, thepower to assess and collect taxes for such purposes. It was said in City and County of San Francisco v. Liverpool, L. and G. Ins.Co., 74 Cal. 113, 124,1 that the purpose of this section is to relegate to the local boards the whole subject of county and municipal taxes for local purposes, and that the legislature has no power to impose any tax whatever within those territories for local purposes. It was further said therein, speaking of a tax attempted to be imposed on insurance companies by the legislature for the benefit of fire departments of counties and cities and counties, which was held to be clearly a municipal purpose, that the fact that the state at large has an interest in the efficiency of the departments does not render the end any less a municipal one. The court said also: "The people of the state havesuch an interest in all the police powers granted to these municipalities. And, even if the state may exercise a concurrent supervision over a subject, still, so far as actually controlled by the local board, it is a matter of municipal *Page 211 
concern." (See, also, People v. Martin, 60 Cal. 153.) The case ofAlexander v. City of Elizabeth, 56 N.J.L. 71, is in point upon this question of municipal affairs. The constitution of New Jersey provided that the legislature should not pass private, local, or special laws regulating the internal affairs of towns and counties. The legislature by special act attempted to provide for the licensing and regulating of racecourses by municipal authorities, and it was held that while, primarily, racing within the state was not a question which concerned the internal affairs of towns and counties, "a statute which confers powers upon the municipality to restrict, limit, or extend racing is a statute which does undoubtedly affect the internal affairs of such towns within the meaning of the constitution." The court further said: "It becomes a matter of the internal regulation of the affairs of the municipality by force of the statute, and it cannot be claimed, so far as the statute is concerned, to be a question any longer of state policy, but a matter concerning the internal affairs of the municipality to which it applies. It becomes the power of the municipality." It is of course true that the local power of taxation, like all other local powers, must have its origin in a grant by the state, and that it may at all times be controlled by the sovereign power. But it does not follow that the legislative department of the state may so control it. In the absence of constitutional provisions relating to the subject, the legislative department would necessarily have unlimited sway, and could, for the state, confer, modify, or withdraw the power and prescribe such regulations as it saw fit for its exercise. The state constitution is, however, the highest expression of the will of the people of the state, and so far as it speaks, represents the state. So, where, as here, a power is given in the constitutional method by special charter, and not by direct legislative enactment, it can be withdrawn only by amendment to the charter in the manner provided by the constitution. It is only when local power is not conferred by the state constitution, that legislative enactment is essential to its existence (Cooley on Taxation, 678), or is of adequate force to withdraw it.
The power of cities operating under freeholders' charters to raise money by taxation for municipal purposes does not *Page 212 
find its source in any grant by the legislature. There is no enactment of the legislature purporting to vest such authority in such cities. Such power has been directly granted by the people of the state by the provisions of the state constitution. It was held by this court in Security Savings Bank etc. Co. v. Hinton,97 Cal. 214, where the question was directly involved, that the authority given by the constitution to certain cities to frame and adopt "a charter for its own government" which "shall become the organic law thereof" is comprehensive enough to authorize a provision such as that contained in the charter of the city of Los Angeles providing for taxation for municipal purposes. It is true that the particular provision of the charter there involved was that relating to taxation on real and personal property, but that is immaterial to the particular question under discussion. There was at the time of the adoption of the charter no general law of the state prohibiting the imposition of a license-tax for revenue, and the same constitutional authority that sanctioned the provision for a property tax authorized the provisions for the revenue license, a method of raising money for local purposes then obtaining generally in the counties and cities of the state. Those provisions when legally incorporated in the charter constituted a grant from the state of the power to impose a license-tax for revenue purposes. This power, being so granted by the state to the municipality for municipal purposes, became a "municipal affair" of the city of Los Angeles within the meaning of those words as used in the constitution, and the legislature was without authority to withdraw or modify such power. There is absolutely no basis for the argument of counsel for petitioner that the amendment does not cover cases where the legislature by general laws withdraws powers from or grants powers to a municipality. If the local governmental powers bestowed by the constitution through the charter may be taken away by the legislature, it will readily be seen that the amendment of 1896 has accomplished nothing. It has already been attempted to be shown that when a power is conferred upon a municipality for municipal purposes that power becomes a municipal affair. As was said by the supreme court of New Jersey in Sutterly v. CamdenCommon Pleas, 41 N.J.L. 495, "To repeal a *Page 213 
section of the city charter which confers some power of government, or one restraining or limiting the exercise of some other, may be as effectual an interference with and regulation of its internal affairs as a law setting up within the municipality some new adjunct to the local government, or one which introduces radical change in the instruments and methods of administration."
We have carefully examined the decisions of this court upon this question of "municipal affairs," and find nothing therein inconsistent with the views herein expressed. Ex parte Pfirrmann,134 Cal. 143, dealt solely with the rights of counties to collect such a tax, and what is said therein as to the right of the legislature to say in what manner the taxing power granted by it
shall be exercised has reference only to counties and such cities and towns as derive their power from the legislature.
Our conclusions are, therefore, that the power to collect a license-tax for revenue purposes was actually conferred upon the city of Los Angeles for municipal purposes by the charter framed for its government, under the provisions of section 8 of article XI of the constitution, and that such power is a "municipal affair" within the meaning of those words as used in section 6 of article XI of the constitution, and cannot be withdrawn or abrogated by the legislature. Section 3366 of the Political Code is therefore inapplicable to that city.
It follows that the writ issued must be discharged and the petitioner remanded, and it is so ordered.
Shaw, J., and Henshaw, J., concurred.
1 28 Am. Rep. 642.
1 5 Am. St. Rep. 425.